Case 2:21-cv-00678-JS-AYS Document 136 Filed 08/17/21 Page 1 of 3 PageID #: 1855



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------X
 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION,                        CONSOLIDATION ORDER
                                              No. 21-CV-0678(JS)(AYS)
 -------------------------------------------X
 This Document Relates to

 Garces et al. v. The Hain Celestial Group, Inc.                  No. 21-CV-4459

 -------------------------------------------X

 SEYBERT, District Judge:

             WHEREAS, on May 13, 2021, this Court issued an Order

 consolidating       certain      cases     in    this    District       before    the

 undersigned    in    In    re   Hain     Celestial     Heavy   Metals    Baby    Food

 Litigation,    Case       No.   21-CV-0678      (the    “Consolidated     Action”),

 wherein Plaintiffs assert claims against Defendant Hain Celestial

 Group, Inc. (“Hain”) for violations of various state consumer

 protection laws and statutes arising out of allegations that Hain

 engaged in deceptive business practices with respect to its baby

 food products by failing to disclose that the products contain

 levels of toxic heavy metals, including arsenic, lead, cadmium,

 and mercury.     (See Consolidation Order, ECF No. 47.)1

             WHEREAS, Hain has filed a motion to consolidate Garces

 et al. v. The Hain Celestial Group, Inc., No. 21-CV-4459 (the

 “Garces Action”), with the Consolidated Action on the basis that




 1 Unless otherwise indicated, all docket citations refer to the
 docket in the Consolidated Action, Case No. 21-CV-0678.
Case 2:21-cv-00678-JS-AYS Document 136 Filed 08/17/21 Page 2 of 3 PageID #: 1856



 the   Garces    Action   complaint   alleges    consumer     protection    type

 claims similar or related to claims asserted in the Consolidated

 Action.    (Mot., ECF No. 133.)

             WHEREAS, Federal Rule of Civil Procedure 42(a) provides

 that a court may consolidate “actions before the court” if they

 “involve a common question of law or fact.”               Courts have “‘broad

 discretion’      to    determine   whether     to   consolidate      actions.”

 Breakwater Trading LLC v. JPMorgan Chase & Co., No. 20-CV-3515,

 2020 WL 5992344, at *2 (S.D.N.Y. Oct. 9, 2020) (quoting Johnson v.

 Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990)). In determining

 whether to consolidate actions, courts may consider “judicial

 economy,”      which   favors   consolidation,      but    must   ensure   that

 consolidation will not jeopardize “a fair and impartial trial.”

 Johnson, 899 F.2d at 1285.

             WHEREAS, the Court has reviewed the complaint filed in

 the Garces Action and finds that it relates to the subject matter

 of the Consolidated Action; and entry of this Order will promote

 judicial economy, avoid duplicative proceedings, and streamline

 adjudication of related matters.

             Accordingly, IT IS HEREBY ORDERED that Hain’s motion to

 consolidate the Garces Action is GRANTED; and




                                       2
Case 2:21-cv-00678-JS-AYS Document 136 Filed 08/17/21 Page 3 of 3 PageID #: 1857



             IT IS FURTHER ORDERD that, pursuant to the Court’s

 Consolidation Order, the Garces Action is hereby CONSOLIDATED with

 the Consolidated Action pending before the undersigned, and shall

 proceed under lead Case No. 21-CV-0678 as follows: In re Hain

 Celestial Heavy Metals Baby Food Litigation, Case No. 21-CV-0678.

 All future filings shall be docketed in lead Case No. 21-CV-0678.

             The Clerk of the Court is respectfully directed to

 (1) GRANT the motion pending at ECF No. 133 in lead Case No. 21-

 CV-0678; (2) docket this Order in the Consolidated Action and the

 Garces Action (No. 21-CV-4459); and (3) administratively close and

 consolidate the Garces Action with the Consolidated Action.



                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.

 Dated:      August _ 17 , 2021
             Central Islip, New York




                                       3
